UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 28, 2014 BOLLENTE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54219 26-2137574 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8800 N. Gainey Center Dr. Suite 270 Scottsdale, AZ 85258 (Address of Principal Executive Offices, including zip code) (480) 275-7572 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP Columbia Center 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD On January 28, 2014, Bollente Companies, Inc. (OTCQB: BOLC) issued a press release announcing that its Board of Directors has approved moving forward with plans to spin-off Nuvola, Inc., a Nevada corporation and wholly-owned subsidiary of the Company. The press release is being furnished as Exhibit 99.1 and is incorporated herein by reference. The information contained in, or incorporated into, this Item 7.01, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description Press Release dated January 28, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. BOLLENTE COMPANIES, INC. By: /S/ Robertson J. Orr Robertson J. Orr, CEO Date:January 28, 2014 2
